COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-006-CV
 
 
IN RE RIGOBERTO RODRIGUEZ                                                 RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied as moot.  Accordingly, relator=s
petition for writ of mandamus is denied as moot.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL B: 
LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
January 23, 2007




    [1]See
Tex. R. App. P. 47.4.